10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

oO.
Filed this. _ | [\ day of

 

 

 

qe bao)

HON. BRENDA R. GILBERT x Aap M
District Judge Barbara Swan ‘ tt

Sixth Judicial District By

414 East Callender Street Clerk / Besety—
Livirigston, Montana 59047 .
(406) 222-4130:

MONTANA SIXTH JUDICIAL DISTRICT COURT, SWEET GRASS COUNTY

OK RO kk ok Ke ek ok

BRENNA ANDREWS & MCKENNAH
ANDREWS, Cause No, DV 19-13
Plaintiffs,
ORDER SETTING
and CASE SCHEDULING CONFERENCE

DAVID MCFARLAND; KNIGHT
TRANSPORT, LLC; and DOES 1-V,

Nee” “amet” Smee” eee” nee” Nneee Nnmeee ee” See ne” Nee”

Defendants

BY ORAL ORDER OF THE COURT, pursuant to Rule 16, MR.Civ.P., counsel for the
parties and any unrepresented parties shall confer telephonically with Nancy L. MacCracken, the
Court Administrator, on Tuesday, February 25, 2020 at 10:00 a.m. to create a case scheduling

' order in this matter. Counsel and all unrepresented parties shall dial into the Court’s Virtual

Meeting Room at 406-449-7478 and when prompted enter meeting room number 201 1# to be
placed into the conference call. pb
SO ORDERED this Lt day of February, 2020,

"Hon, Brenda R. ) é i District Judge

72
cc: Eric Hinckley / James Jackson / Jason Kamerath ~ @xroutel
‘Marshal L. Mickelson / Robert M. Carlson ~ ernc& 24.9
Court Administrator — Orn cno.O
Co

Cyra 0 fe

Be
| Hereby cartity that | have eneiterd a true
copy of this ecment ie: "

 

 

 

   

peda.
by, saiing sa n the U.S. Mail this
day of Mod
20 O)
Clert istrict Getn
By bol Ste ae,
Dasuty / a

 
